By the Court, Dickinson, J. The Court, in the case of Bertrand vs. Byrd, decided at the last term, held, that the clause “ in cujus rei” is not essential to a deed or bond, and that our present Revised Code does not change the law in that particular. The demurrer was, therefore, properly overruled. It is too late to question the assignments. The defendant below should have craved oyer of them, as well as of the original obligations, if he wished to bring the fact of the assignments to the notice of the Court. He simply craved oyer of the originals. This was granted. The assignments are wholly distinct matters, and so it has been ruled in this Court, in the case of McLain et al. vs. Onstott, 3 Ark. 483. See, also, 1 Saund. 9, and 2 Salk. 498. Judgment affirmed.